Title: To Thomas Jefferson from Benjamin Henry Latrobe, 21 August 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Washington, Augt. 21t. 1807
                        
                        Your favor of the 18th. came to hand this morning, & I feel exceedingly obliged by your early attention to
                            mine of the 13th. I should have been the happiest Man in the United States had you adopted my first instead of my second
                            proposition. But you have not, & I must now pluck up the courage of a Man who marches to meet certain death at the
                            breach, & do my duty without inquiring the result of what it enjoins.—But upon endeavoring to reduce to practice the 2d
                            proposition I made as to shingling, I must abandon it, for the following reasons, which in the haste & under the
                            impressions of my letter of 13h. I had not time to explore. 1. [GRAPHIC IN MANUSCRIPT] The distance between the line of Shingling o—o at X near
                            the lower lights & the roof would be such as to render the flank of the Shingling visible from within, (if there were no
                            Venetian Blinds to the lights of which I shall speak presently)—& consequently to darken the room exceedingly 2. It
                            would be quite as necessary to make the line on which the masses of shingling touch the roof, light as any other part, &
                            this is impossible.
                        3. We can neither afford time, money, nor obtain materials for this operation, before the meeting of congress.
                        Therefore, as the leakage, by trials made since my last letter is in a great measure owing to the Putty being
                            destroyed by the frost, I have resolved to take off all the strips, & reputty them. But as all
                            our Men have been rendered sick of their labor on the roof last Winter by the cold, & this Summer by the excessive heat,—(for when the Sun shines, the hand cannot bear the heat of the Iron), I have been obliged to promise them a Small increase
                            of Wages while engaged in this Work.
                        It seems as if however the difficulties of this mode of lighting were innumerable & endless. A new one
                            occurs in blinding the lights by Venetian Shutters. [GRAPHIC IN MANUSCRIPT] The apparatus which would be necessary to manage these shutters in the
                            manner once proposed would be too tedious to make, too expensive, & after all in such a building, so immediately out of
                            order & useless, to be attempted this Year. Therefore fixed Blinds will be necessary at least for the present. Now, if,
                            for instance the light falls in the direction of the arrow upon g it would shine into the room at all the lights from g to
                            d unless they were closely shut. With the most perfect machinery, it will be
                            difficult to manage & attend to the shifting of the Sun in the month of May, in which Congress often sit.—I confess I am at a loss on this head, & cannot at this moment
                            think of a method of keeping out the Sushine, which tho’ in the bank of Pennsylvania it could never reach the floor, was
                            found so disagreeable when reflected from the Walls, that all the windows of the Lanthorn have been blinded. In the mean
                            time I shall put in hand the blinds of the Southern lights, & place the
                            boards so that they shall mask the Sun at its highest ascension at the Solstice.—
                  With your letter I received a packet from Philada. which I have only this instant opened. It contains the Invoice of the Glass & all the Ironmongery which has arrived in Philadelphia ⅌ Brig Helen, & which will be immediately sent round. The amount of the Glass is enormous, and will cripple our fund exceedingly. 
                        
                     
                        The Glass cost in London
                        £ sterlg.
                        680.
                        12.9
                     
                     
                        
                            Commission in Engld 5 p Ct.
                        
                        34.
                         
                            0.8
                     
                     
                        
                            Proportion of Duties, Insurance & all English Charges
                        
                        6[8].
                        
                     
                     
                        
                        
                        
                           £782:
                        
                        
                           13.5
                        
                     
                     
                        
                            Exchange 65 p Cent
                        
                        
                           50[9].
                        
                        
                           14.8½
                        
                     
                     
                        
                            Pennsylvanian Cury.
                        
                        £1,291. 
                        
                            8.1½
                        
                     
                     
                        Duty & charges here, I suppose 20 PCent
                        
                        
                           258. 
                        
                        
                           
                               6.7½
                           
                        
                     
                     
                        
                        
                        £1,549.
                        14.9
                     
                     
                        
                        =Dollars.
                        4,130.$10. cts
                        
                     
                  
                        
                        
                        There are a double set of these squares which brings them to my former estimate (Oct 27h.) of 20$ dollars for plates of this size, altho I charged them in the carrying out at 12$.—I shall employ half of them in the North wing & charge them accordingly.
                  I have written in great haste in order not to lose the post. We go on well in all other respects. 
                  With the
                            highest respect I am most faithfully Yrs.
                        
                            B Henry Latrobe
                            
                        
                    